Pfeifer, J.
{¶ 1} In this case, we determine the applicable statute of limitations for claims alleging childhood sexual abuse committed by state employees. We hold that the 12-year statute of limitations set forth in R.C. 2305.111(C), which pertains to actions brought by victims of childhood sexual abuse, rather than the two-year statute of limitations set forth in R.C. 2743.16(A), which pertains to civil actions filed against the state, applies to such claims.
*478Factual and Procedural History
{¶ 2} Appellant, Uranus Watkins, was born on August 1, 1986. Watkins alleges that between April 2, 2000, and April 2, 2001, two employees of the Department of Youth Services sexually abused her while she was in custody at the Scioto Juvenile Correctional Facility in Delaware, Ohio. Moreover, she alleges that the Department of Youth Services negligently and recklessly failed to sufficiently investigate acts of pedophilia despite its knowledge of abuse, it failed to follow or implement procedures to prevent sexual abuse, and it failed to protect thé residents from sexual abuse. In addition, she asserts that by hiring and retaining the two employees, the Department of Youth Services negligently and recklessly inflicted severe emotional distress on her and breached a fiduciary duty to her.
{¶ 3} On July 31, 2012, Watkins filed a complaint in the Ohio Court of Claims against the Department of Youth Services (“DYS”) and the two employees. The court dismissed the two employees from the suit because, pursuant to R.C. 2743.02(E), only state agencies and their instrumentalities can be sued in that court. DYS moved to dismiss the complaint under Civ.R. 12(B)(6), asserting that Watkins’s complaint was barred by the two-year statute of limitations for civil actions against the state set forth in R.C. 2743.16(A). The court granted the motion and dismissed the action, holding that Watkins’s claims were barred by R.C. 2743.16(A) because she filed her complaint more than two years after reaching the age of majority. The court explained that “it is well-settled that the limitations period set forth in R.C. 2743.16(A) applies to all actions against the state in the Court of Claims and takes precedence over all other statutes of limitation in the Revised Code.” Watkins v. Dept. of Youth Servs., Ct. of Cl. No. 2012-05851 (Sept. 18, 2012), at 2, citing Cargile v. Ohio Dept. of Adm. Servs., 10th Dist. Franklin No. 11AP-743, 2012-Ohio-2470, 2012 WL 1997701, ¶ 12; Simmons v. Ohio Rehab. Servs. Comm., 10th Dist. Franklin No. 09AP-1034, 2010-Ohio-1590, 2010 WL 1408236, ¶ 6; Grenga v. Youngstown State Univ., 10th Dist. Franklin No. 11AP-165, 2011-Ohio-5621, 2011 WL 5185536, ¶ 17.
{¶ 4} Watkins appealed, and the Tenth District Court of Appeals affirmed the judgment of the Court of Claims, stating that “R.C. 2743.16 does not provide for the tolling of the statute of limitations through the operation of R.C. 2305.111.” U.W. v. Dept. of Youth Servs., 10th Dist. Franklin No. 12AP-959, 2013-Ohio-1779, 2013 WL 1838676, at ¶ 5. The court wrote that “the statutory framework enacted when the State of Ohio partially waived governmental immunity has not been amended to allow any claims to be pursued against the State of Ohio more than two years after the claims accrued.” Id. at ¶ 6.
{¶ 5} Watkins appealed to this court, asserting in her sole proposition of law that “[t]he appellate court erred in sustaining the trial court’s decision dismissing *479the plaintiffs claims pursuant to [Civ.R.] 12(B)(6) because the plaintiffs claims are not conclusively time-barred by the statute of limitations of a sex abuse action.” The cause is before this court upon the allowance of a discretionary appeal.
Law and Analysis
{¶ 6} Watkins raises two arguments. First, she argues that the General Assembly intended R.C. 2305.111 to apply to all claims of childhood sexual abuse, whether the tortfeasor was a private or governmental actor. Second, she argues that if the General Assembly did intend that a separate, shorter statute of limitations should apply to claims against the state arising from childhood sexual abuse, such disparate treatment of victims violates the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution.
{¶ 7} We conclude as a matter of statutory interpretation that the statute of limitations contained in R.C. 2305.111(C) applies to claims against both public and private tortfeasors. Accordingly, we decline to address Watkins’s constitutional argument; “when a case can be decided on other than a constitutional basis, we are bound to do so.” State ex rel. Crabtree v. Ohio Bur. of Workers’ Comp., 71 Ohio St.3d 504, 507, 644 N.E.2d 361 (1994).

Statutes of Limitations for Claims of Childhood Sexual Abuse

{¶ 8} In Ault v. Jasko, 70 Ohio St.3d 114, 637 N.E.2d 870 (1994), this court addressed the statute of limitations for sexual-abuse claims in cases where victims of childhood sexual abuse repressed memories of that abuse. This court held that the discovery rule applied in such cases. Id. at paragraph one of the syllabus. Thus, we further held that “[t]he one-year statute of limitations period for sexual abuse in Ohio begins to run when the victim recalls or otherwise discovers that he or she was sexually abused, or when, through the exercise of reasonable diligence, the victim should have discovered the sexual abuse.” Id. at paragraph two of the syllabus.
{¶ 9} The statute of limitations itself was just one year. This court had held in Doe v. First United Methodist Church, 68 Ohio St.3d 531, 629 N.E.2d 402 (1994), paragraph one of the syllabus, that a “cause of action premised upon acts of sexual abuse is subject to the one-year statute of limitations for assault and battery” as set forth in former R.C. 2305.111. But under the discovery rule, the cause of action accrued when a victim of childhood sexual abuse discovers that he or she was abused, so the one-year statute of limitations could be tolled for many years. The statute of limitations, tempered by the discovery rule, applied to claims against public as well as private actors, since R.C. 2743.16(A) mandates the use of shorter limitations periods when applicable.
*480{¶ 10} In 2006, the General Assembly passed Am.Sub.S.B. No. 17 (“S.B. 17”), which substantially rewrote R.C. 2305.111, setting a firm accrual date as the date on which the victim attains the age of majority for claims based on childhood sexual abuse, but also greatly expanding the limitations period for such claims to 12 years. 151 Ohio Laws, Part I, 1108, 1127-1129. R.C. 2305.111(C), which contains those changes, reads:
An action for assault or battery brought by a victim of childhood sexual abuse based on childhood sexual abuse, or an action brought by a victim of childhood sexual abuse asserting any claim resulting from childhood sexual abuse, shall be brought within twelve years after the cause of action accrues. For purposes of this section, a cause of action for assault or battery based on childhood sexual abuse, or a cause of action for a claim resulting from childhood sexual abuse, accrues upon the date on which the victim reaches the age of majority.
(Emphasis added.)
{¶ 11} In Pratte v. Stewart, 125 Ohio St.3d 473, 2010-Ohio-1860, 929 N.E.2d 415, ¶ 56, this court acknowledged that the General Assembly was likely responding to Ault in enacting the changes to R.C. 2305.111:
We can reasonably infer that the General Assembly considered repressed memory by increasing the limitations period for claims of childhood sexual abuse from one year to 12 years. It is further reasonable to infer that the legislature was reacting to Ault’s adoption of a discovery rule for repressed memory in enacting R.C. 2305.111(C).
{¶ 12} The question we face in this case is whether the General Assembly, in enacting S.B. 17, intended to change the statute of limitations only for claims against private citizens and not for claims against the state.

Statute of Limitations for Claims Against the State

{¶ 13} We consider that question by first taking into account R.C. 2743.16(A), which provides that “civil actions against the state permitted by sections 2743.01 to 2743.20 of the Revised Code shall be commenced no later than two years after the date of accrual of the cause of action or within any shorter period that is applicable to similar suits between private parties.” (Emphasis added.) Certainly, R.C. 2305.03(A) provides the legislative authority for the state to opt out of the statute of limitations set forth in R.C. 2305.111. R.C. 2305.03(A) states that “unless a different limitation is prescribed by statute, a civil action may be *481commenced only within the period prescribed in sections 2305.04 to 2305.22 of the Revised Code.” (Emphasis added.)
{¶ 14} By prescribing the two-year statute of limitations in R.C. 2743.16(A) for civil actions against the state, did the General Assembly intend to exempt the state from R.C. 2305.111(C)?

Application of R.C. 2305.111(C) to Claims Against the State

{¶ 15} In S.B. 17, the General Assembly made it clear that R.C. 2305.111 applies without limitation to all civil actions filed on or after August 3, 2006, the effective date of the act. The bill not only amended R.C. 2305.111, but also amended R.C. 2305.10(E) to read, “An action brought by a victim of childhood sexual abuse asserting any claim resulting from childhood sexual abuse, as defined in section 2305.111 of the Revised Code, shall be brought as provided in division (C) of that section.” (Emphasis added.) Id. at 1127. We read that sentence as starkly as it is written, i.e., that any claim resulting from childhood sexual abuse as statutorily defined — without exception and without regard to whether the tortfeasor was a private or state actor — must be brought as provided in R.C. 2305.111(C).
{¶ 16} Further, uncodified Section 3(B) of S.B. 17 reads:
The amendments to section 2305.111 of the Revised Code made in this act shall apply to all civil actions for assault or battery brought by a victim of childhood sexual abuse based on childhood sexual abuse * * * [and] to all civil actions brought by a victim of childhood sexual abuse for a claim resulting from childhood sexual abuse * * *.
(Emphasis added.) 151 Ohio Laws, Part I, 1181. Again in that section, the General Assembly allows for no distinction between public and private tortfea-sors: R.C. 2305.111(C) applies to all claims. “Any” means any, and “all” means all.
{¶ 17} Moreover, by including the conduct of state actors in R.C. 2305.111’s definition of childhood sexual abuse, the state has manifested its intent that claims against state actors are governed by the 12-year limitations period set forth in division (C) of that statute. For example, one of the forms of childhood sexual abuse defined in R.C. 2305.111(A) is sexual imposition or gross sexual imposition committed in certain specified circumstances. R.C. 2305.111(A)(1)(b). One of those circumstances occurs when “[t]he victim is confined in a detention facility, and the actor is an employee of that detention facility.” R.C. 2305.111(A)(l)(b)(vii). Detention-facility workers are often state employees. R.C. 2305.111(A)(1)(a) further defines childhood sexual abuse as including viola*482tions of R.C. 2907.03, sexual battery. R.C. 2907.03(A) defines the crime of sexual battery as sexual conduct with another when certain factors apply, including when “[t]he other person is confined in a detention facility, and the offender is an employee of that detention facility.” R.C. 2907.03(A)(11). In addition to the acts of detention-facility workers, R.C. 2305.111 also applies to acts committed by other persons who could be employees of the state, e.g., teachers, coaches, administrators, and authority figures in schools and institutions of higher education, R.C. 2305.111(A)(l)(b)(iii) and (b)(iv). State actors might also have authority over persons who are “in custody of law,” another category of victim subject to the 12-year limitations period for claims of childhood sexual abuse. R.C. 2305.111(A)(l)(b)(ii).
{¶ 18} Thus, the very definition of childhood sexual abuse includes the wrongful conduct of state employees. The plain language of R.C. 2305.111 reveals the legislature’s intent that claims against the state resulting from childhood sexual abuse are subject to a 12-year statute of limitations and an accrual date of the age of majority.

Resolution of Conflict Between Statutes

{¶ 19} The statute of limitations in R.C. 2305.111 thus conflicts with the statement in R.C. 2743.16(A) that “civil actions against the state * * * shall be commenced no later than two years after the date of accrual of the cause of action or within any shorter period that is applicable to similar suits between private parties.” However, “[ujtilizing the rules of statutory construction contained in R.C. 1.12, 1.51, and 1.52, a specific statute, enacted later in time than a preexisting general statute, will control where a conflict between the two arises.” Davis v. State Personnel Bd. of Rev., 64 Ohio St.2d 102, 105, 413 N.E.2d 816 (1980). R.C. 2305.111(C), enacted in 2006, is a more recent statute than R.C. 2743.16(A), which was first enacted in 1975, 135 Ohio Laws, Part II, 869, 878, and took its essentially current form in 1977, 137 Ohio Laws, Part I, 1950, 1956-1957. R.C. 2305.111(C) is also more specific — it sets forth a limitations period that applies to only one category of civil actions, those resulting from childhood sexual abuse, whereas R.C. 2743.16(A) applies broadly to “civil actions against the state.” Thus, as the more recent and more specific enactment, R.C. 2305.111(C) provides the limitations period for claims against the state resulting from childhood sexual abuse.

Whether the Statute of Limitations on Watkins’s Claims Expired Before the Enactment of S.B. 17

{¶ 20} One more issue remains to be addressed: whether the statute of limitations for Watkins’s claims had expired by August 3, 2006, the effective date of S.B. 17. This issue was not considered by the trial court or the appellate court *483because each held that R.C. 2743.16(A) was the appropriate statute of limitations for claims involving sexual abuse committed by state actors. R.C. 2305.111(C) is retroactive, but includes within its reach only claims for which the former statute of limitations had not expired prior to the effective date of S.B. 17. Pratte, 125 Ohio St.3d 473, 2010-Ohio-1860, 929 N.E.2d 415, ¶ 43. Thus, R.C. 2305.111(C) applies to Watkins’s claims only if the statute of limitations in place before S.B. 17 had not expired prior to August 3, 2006.
{¶ 21} Watkins turned 18 years old on August 1, 2004. Prior to S.B. 17, the statute of limitations for assault and battery was one year. Former R.C. 2305.111, 2002 S.B. No. 9, 149 Ohio Laws, Part I, 1241, 1242. Thus, if Watkins’s claims accrued on her 18th birthday, the statute of limitations on those claims would have expired on August 1, 2005, well before the August 3, 2006 effective date of S.B. 17. However, as we acknowledged in Pratte, under the former statute, the discovery rule determined the accrual date of a cause of action rooted in sexual assault. The plaintiff in Pratte was allegedly abused in 1984 and turned 18 years old in 1992, but due to repressed memories, she did not discover that she had been abused until 2007. Id. at ¶ 5-6. Thus, the limitations period under the former statute had not expired by the time S.B. 17 was enacted in 2006, and the plaintiffs claims were subject to the 12-year statute of limitations and accrual date of the age of majority.
{¶ 22} Which statute of limitations is applicable to Watkins’s claims depends on when she discovered that she had been sexually abused. In her brief, Watkins claims that when S.B. 17 was enacted, “she had not yet discovered her abuse.” Due to the procedural posture of the ease — dismissal on a Civ.R. 12(B)(6) motion based on the supposed applicability of R.C. 2743.16(A) and without the development of a record — the question of when Watkins discovered her abuse has not been litigated. It may turn out that R.C. 2305.111(C) does not apply to Watkins’s claims — not because the abuse was committed by a state actor but because her claims had expired before the effective date of S.B. 17.
Conclusion
{¶ 23} R.C. 2305.111(C) is the statute of limitations for claims against the state resulting from childhood sexual abuse. The appellate court erred in holding that a claim resulting from childhood sexual abuse cannot be pursued against the state more than two years after the claim accrued. Accordingly, we reverse the judgment of the Tenth District Court of Appeals and remand the cause to the trial court.
Judgment reversed and cause remanded.
O’Connor, C.J., and Kilbane and O’Neill, JJ., concur.
*484O’Donnell, Kennedy, and French, JJ., dissent.
Mary Eileen Kilbane, J., of the Eighth Appellate District, sitting for Lanzinger, J.